ORDER

PER CURIAM:
Howard Dunaway appeals from his conviction for first degree murder, for which he was sentenced to life imprisonment without the possibility of probation or parole. Mr. Dunaway raises five points on appeal. First, he claims that the trial court erred by denying his motion to suppress his statements and admitting incriminating testimonial evidence obtained in violation of his Miranda rights. As his second point on appeal, Mr. Dunaway contends that the trial court abused its discretion by admitting gruesome photographs of the victim into evidence. Third, he claims that the trial court erred in admitting testimony of the victim’s wife because that testimony constituted inadmissible hearsay. For his fourth point, Mr. Dunaway alleges that the trial court erred by allowing the State to argue that the jury must find Mr. Dunaway not guilty of first degree murder before the jury could consider second degree murder. Finally, Mr. Dunaway argues that the guilty verdict is not supported by sufficient evidence. This court finds that Mr. Dunaway’s claims of error are without merit.
*763The judgment of the trial court is affirmed. Rule 30.25(b).